DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-17 are pending.

Specification
The disclosure is objected to because of the following informalities: 
On p. 14, line 13, “heat exchanger 110, 170” appears to be a typographical error for “heat exchanger 10, 110.” See p. 14, line 19.
On p. 15, line 19, “exchanger 10, 110 to not need to have” appears to be a misstatement of “exchanger 10, 110 do not need to have.”
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 45 (p. 12, line 4; claim 2, line 4).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both an inlet opening (p. 13, lines 22-23) and a non-woven fabric container (p. 11, line 19).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 31 (Fig. 1); 24 (Fig. 4); 114, 115, 171 (Fig. 5).
. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 4, 5, 7-9, and 16 are objected to because of the following informalities:
Claim 1: Line 3 recites, “a heat exchanger (10) comprising a desiccant (11a’) for ambient humidity.” Noting that the Cambridge online dictionary defines “humidity” as “the quality of being humid” and “a measurement of how much water there is in the air,” Applicant is respectfully advised to amend the claim to use more accurate terminology (e.g., “a heat exchanger (10) comprising a desiccant (11a’) for extracting water from ambient air”). In addition, Applicant is respectfully advised to supply an “and” at the end of line 3 as would be expected in a sentence. See 608.01(m).
Claim 2: As in claim 1, Applicant is respectfully advised to supply an “and” at the end of line 3 as would be expected in a sentence.
Claim 4: The claim recites, “wherein each desiccating zone of said plurality of desiccating zones has a number of desiccating elements (11) that increases in the direction of said airflow.” In view of Fig. 3, Applicant is respectfully advised to amend the claim to reflect the apparently intended configuration such that the number of dessicating elements 
Claim 5: In line 7, Applicant is respectfully advised to recite the full names of the claim elements, e.g., “said second heat exchanger or said first heat exchanger.” In addition, in line 5, a superfluous comma appears to remain preceding “vapor,” as the strikethrough does not appear to extend to the comma.
Claim 7: Applicant is respectfully advised to supply an “and” at the end of line 6 as would be expected in a sentence. In addition, Applicant is respectfully advised to remove the bullet point before “the desiccating elements” in line 10 since this clause does not appear to recite a new element, but rather a description of previously recited elements. In addition, the claim recites, “respective desiccating elements (11).” The claim depends from claim 6, which recites, “at least one desiccating element (11).” Since claim 7 requires more than one desiccating element, Applicant is respectfully advised to recite, “wherein the at least one desiccating element (11) comprises more than one desiccating element” or similar to improve clarity. 
Claim 8: As claim recites, “wherein each desiccating zone of said plurality of desiccating zones has a number of desiccating elements (11) that increases in the direction of said airflow” (emphasis added), the claim is objected to upon the same basis as claim 7. See claim 6: “at least one desiccating element (11).” Claim 8 is also objected to upon the same basis as claim 4 (“a number of desiccating elements (11) that increases in the direction of said airflow”). See the above suggested text.
Claims 9: Applicant is respectfully advised to, in this and in other claims, use reference characters and terminology which are applied consistently. See “first desiccating elements (11a')” (claim 9), “at least one desiccating element (11)” (claims 2 and 6), and “a desiccant (11a')” (claim 3).
to obtain
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the airflow comprising ambient humidity” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, line 3 will be interpreted as reciting, “a forward direction of an airflow comprising ambient humidity being defined.”
Claim 4 is rejected because of its dependence from claim 3.

Claim 6: The claim recites “at least one desiccating element (11) comprising a desiccant (11a')” in lines 5-6. Therefore, the claim can be interpreted to more than one desiccant 11a’. However, the claim depends from claim 1, which recites, “a desiccant (11a')” in line 3. Therefore, it is unclear how the desiccant of claim 1 is to be understood in view of the limitations of claim 6, noting that claim 6 does not acknowledge the antecedent despite the use of the same reference character “11a’.” For the purposes of examination only, claim 6 will be interpreted as reciting additional desiccants. It is noted that desiccants are not recited in a generic sense using the reference character 11a’ in the specification. See Fig. 3 and p. 16, lines 18-19. In addition, the claim recites the limitation “said coil (12) in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, the claim will be interpreted as reciting “said at least one coil (12)” in view of line 3. 
Claims 7-12 are rejected because of their dependence from claim 6.
Claim 7 recites the limitation “the airflow comprising ambient humidity” in line 12.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, line 5 will be interpreted as reciting, “a forward direction of an airflow comprising ambient humidity being defined.”
Claim 9: The claim recites “second desiccating elements (11b')” (line 3) and “first desiccating elements (11a')” (line 5). The claim depends from claim 6, which recites, “a desiccant (11a')” (line 6). It is unclear why “first desiccating elements (11a')” does not acknowledge the antecedent of “a desiccant (11a')” and adopts new terminology, and it is unclear why “second desiccating elements (11b')” does not acknowledge the apparent antecedent of “a desiccant (11a').” For the purposes of examination only, the 
Claim 10: The claim recites the limitation “said desiccating material (11a').” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, this limitation will be interpreted as “said desiccant (11a’).” See claim 1.
Claim 11: The claim recites the limitation “said desiccating element (11 ).” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, this limitation will be interpreted as “said at least one desiccating element (11).” See claim 6.
Claim 12: The claim recites the limitation “said desiccating element (11 ).” There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination only, this limitation will be interpreted as “said at least one desiccating element (11).” See claim 6.
Claim 16: The claim recites steps of a method which are provided in addition to the steps of the method of claim 13. However, it is unclear how the steps of claim 16 are to be incorporated into the steps of claim 13. For example, claim 13 recites “circulating humid air in a first heat exchanger,” whereas claim 16 recites “during night-time hours, circulating air comprising humidity in said first heat exchanger” without acknowledging the corresponding step of claim 13 (e.g., wherein the step of circulating humid air in a first heat exchanger comprises circulating the humid air during night-time hours). In addition, it is unclear if the “evaporating” step is a repetition of the evaporating step of claim 13, or if it is an additional step, as is the case for subsequent steps (e.g., condensing and collecting). For the purposes of examination only, the claim will be interpreted as reciting an elaboration of the first two steps of claim 13, and the remaining steps will be interpreted as duplicative of claim 16 (and therefore non-limiting). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Hadhrami et al. (US 2011/0138832 A1, hereinafter “Al-Hadhrami”).
Regarding claim 1, Al-Hadhrami discloses a distilled water recovery system for recovering water from a desiccant used to dry ambient air (Abstract) (i.e., an apparatus for producing water from ambient humidity) comprising a desiccant regeneration system 20 comprising a heat exchanger (Figs. 1, 2A) comprising heated trays 202 holding desiccant and having a heated oil tube 200 ([0018], [0021]) containing oil heated by solar parabolic troughs 13 ([0018]), wherein the desiccant is for removing water from air ([0018]) (i.e., a heat exchanger comprising a desiccant for ambient humidity; a solar thermal panel for giving up heat to said heat exchanger, wherein said solar thermal panel is a concentrated solar thermal panel).
Al-Hadhrami discloses all the limitations of claim 1. It is noted that a concentrated solar thermal panel may be broadly interpreted to include a parabolic mirror. See the instant specification at p. 9, lines 9-11).

Regarding claim 2, Al-Hadhrami teaches that the desiccant regenerator 20 (i.e., the heat exchanger) comprises heated trays 202 holding desiccant (i.e., at least one desiccating element comprising said desiccant) and comprising a heated oil tube 200 for the heated oil for releasing vapor 

Regarding claim 6, Al-Hadhrami teaches said desiccant regeneration system 20 comprising a heat exchanger ([0018], [0021]) (i.e., a heat exchanger for use in an apparatus for producing water according to claim 1) having heated trays 202 for flowing desiccant (i.e., at least one desiccating element comprising a desiccant, associated with said coil) through which heated oil tubes 200 are disposed ([0021]) (i.e., the heat exchanger comprising at least one coil adapted to allow circulation of a heat-transfer fluid) to regenerate the desiccant for the release of water vapor ([0021]) (i.e., said coil being designed so as to heat said desiccant through the circulation of the heat-transfer fluid).

Regarding claim 11, since Al-Hadhrami teaches oil tubes 200 that that are disposed through heating trays 202 (Fig. 2B; [0021]), the oil tubes can be regarded as defining an element for supporting the trays (i.e., the desiccating elements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Becze et al. (US 2013/0319022 A1, hereinafter “Becze”) in view of Athalye (US 2013/0291574 A1).
Regarding claim 1, Becze discloses a system for recovering water from ambient air ([0002]) (i.e., an apparatus for producing water from ambient humidity) comprising (Fig. 1) a housing 12 defining a chamber ([0048]) comprising heat exchanger assemblies 16 ([0049]) and a desiccant stack 14 holding desiccant media material ([0048]) for taking up water vapor in an airstream ([0011]) (collectively, a heat exchanger comprising a desiccant for ambient humidity), and a heat source 40 that may be a solar collector ([0053]) for heating a heating fluid 42 in a heating line 44 ([0043]) that heats a heat distribution element 78 below the desiccant stack 14 ([0096]) (i.e., a solar thermal panel for giving up heat to said heat exchanger).
However, Becze does not explicitly disclose that the solar thermal panel is a concentrated solar thermal panel.
Athalye discloses an adsorbent 154 ([0043]) for adsorbing water vapor ([0008], [0014]) that is regenerated by the use of solar energy ([0059]). Athalye teaches that the solar energy can be collected using a parabolic mirror 180 ([0059]) (i.e., a concentrated solar thermal panel). It is noted that a concentrated solar thermal panel may be broadly interpreted to include a parabolic mirror. See the instant specification at p. 9, lines 9-11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Becze by providing a solar thermal panel that is a concentrated solar thermal panel as taught by Athalye because (1) Becze teaches a solar collector but Becze, [0053]), and (2) a parabolic mirror can be used to collect solar energy (Athalye, [0059]). 

Regarding claim 6, Becze teaches that the housing 12 defining a chamber ([0048]) comprising heat exchanger assemblies 16 ([0049]) and a desiccant stack 14 holding desiccant media material ([0048]) (i.e., the heat exchanger  for use in an apparatus for producing water according to claim 1) comprises heating line 44 for circulating heating fluid 42 ([0053]) (i.e., at least one coil adapted to allow circulation of a heat-transfer fluid) and desiccant trays 74 (i.e., at least one desiccating element) comprising the desiccant media material ([0048]) associated with said heating line, the heating line being designed to heat the desiccant to evaporate water ([0116]) (i.e., to heat said desiccant through the circulation of the heat-transfer fluid).

Regarding claim 10, Becze teaches that the desiccant media material may comprise silica gel pellets or granules ([0029], [0067]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hadhrami as applied to claim 6 above, and further in view of Scarlatti (US 5,528,905).
Al-Hadhrami discloses all the limitations of claim 6, as discussed above. However, Al-Hadhrami does not explicitly disclose a desiccating element that comprises a non-woven fabric container that is provided to contain said desiccant.
Scarlatti discloses a contactor for the sorption of water vapor using a hydroscopic solution (i.e., a desiccant) (col. 1, lines 9-16). Scarlatti teaches that the contactor or container 1 through which the hydroscopic solution flows (Fig. 4; col. 4, lines 59-63) is contained within border walls formed by a membrane (col. 2, lines 5-7) made up of a thin polyethylene microfiber material stochastically oriented Scarlatti teaches that such walls provide easier assembly, reduced manufacturing costs, and more reliability for a mass exchanger (col. 2, lines 16-23).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Al-Hadhrami by providing a desiccating element that comprises a non-woven fabric container that is provided to contain said desiccant as taught by Scarlatti because a container having walls of stochastically oriented microfiber provide easier assembly, reduced manufacturing costs, and more reliability for a mass exchanger (Scarlatti, col. 2, lines 16-23).

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Becze in view of Athalye.
Regarding claim 13, Becze discloses a method for recovering water from ambient air ([0002]) (i.e., a method for producing water from ambient humidity) comprising (Fig. 1) receiving a flow of air containing water vapor in a housing 12 defining a chamber ([0048]) comprising heat exchanger assemblies 16 ([0049]) and a desiccant stack 14 holding desiccant media material ([0048]) for taking up water vapor in an airstream ([0011]) (i.e., circulating humid air in a first heat exchanger, comprising a desiccant suitable to retain some of the ambient humidity contained in the circulating air), using a heat source 40 that may be a solar collector ([0053]), heating a heating fluid 42 in a heating line 44 ([0043]) that heats a heat distribution element 78 below the desiccant stack 14 ([0096]) (i.e., heating a first heat-transfer fluid circulating in said first heat exchanger) to evaporate water from the desiccant media ([0116]: “Once the desiccant media has absorbed the requisite amount of water for the charge cycle, an extraction cycle is commenced . . . Heat energy is added to a predetermined point in which vaporization occurs for the water within the chamber . . . During this condensing phase of the extraction cycle, heat 
However, Becze does not explicitly disclose (i) heating a first heat-transfer fluid circulating in said first heat exchanger to a temperature above 100°C, or (ii) heating a first heat-transfer fluid circulating in said first heat exchanger by means of a concentrated solar thermal panel.
Regarding (i), since Becze teaches the heating of desiccant during an extraction cycle to evaporate water ([0016]), and since water is known to evaporate at 100°C, it would have been prima facie obvious to heat a heat transfer fluid to a temperature above 100°C to account for heat losses between the point of heating of the fluid (near 40 on heating line 44 in Fig. 1) and the point where desiccant is heated (at desiccant stack 14 in Fig. 1).
Regarding (ii), Athalye discloses an adsorbent 154 ([0043]) for adsorbing water vapor ([0008], [0014]) that is regenerated by the use of solar energy ([0059]). Athalye teaches that the solar energy can be collected using a parabolic mirror 180 ([0059]) (i.e., a concentrated solar thermal panel). It is noted that a concentrated solar thermal panel may be broadly interpreted to include a parabolic mirror. See the instant specification at p. 9, lines 9-11).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Becze by (ii) heating a first heat-transfer fluid circulating in said first heat exchanger by means of a concentrated solar thermal panel as taught by Athalye because (1) Becze teaches a solar collector but does not specify its configuration (Becze, [0053]), and (2) a parabolic mirror can be used to collect solar energy (Athalye, [0059]). 

Becze teaches that the desiccant stack and the condenser may be arranged into a sub-combination ([0026]), so the condensing of vapor through contact with a wall of the condenser (e.g., the wall of the cooling coil 30, [0052]) in the combined unit would have been prima facie obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Becze in view of Athalye as applied to claim 13 above, and further in view of Huang (WO2016086751A1).
(Note: For Huang, all references are to the machine translation provided at Espacenet [website of the European Patent Office] on 3 August 2021. This translation is appended herein.)
Becze in view of Athalye does not explicitly disclose a first heat-transfer fluid that is a gas.
Huang discloses a method for collecting water from ambient air using a solid hygroscopic agent (i.e., a desiccant) (p. 1/16, “The present”). Huang teaches that a moisture absorbent 1 comprising silica gel (p. 8/16, lines 1-3) can be heated by hot air which flows from a vacuum solar collector tube (p. 12/16, third para.). Huang teaches that this configuration permits heating by convective heat exchange (p. 3/16, “Taking into account”) so that a simple, low-cost structure may be used (p. 3/16, “The object”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Becze in view of Athalye by providing a first heat-transfer fluid that is a gas as taught by Huang because this configuration permits a simple, low-cost structure to be used (Huang, p. 3/16, “The object”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Becze in view of Athalye as applied to claim 13 above, and further in view of Michel et al. (US 4,285,702, hereinafter “Michel”).
As discussed above, Becze teaches evaporating aqueous vapor from a desiccant, condensing said evaporated aqueous vapor by cooling to obtain water in the liquid state, and collecting said water Becze teaches circulating air comprising humidity in a heat exchanger ([0011], [0049]) and heating a first heat-transfer fluid circulating in said heat exchanger ([0043], [0096]), and it would have been prima facie obvious to heat said first heat-transfer fluid to above the evaporation temperature of water. Furthermore, Athalye made prima facie obvious the use of a concentrated solar thermal panel ([0059]). However, Becze in view of Athalye does not explicitly disclose realizing a cyclic process wherein air comprising humidity is circulated in said first heat exchanger during night-time hours, and heating the first heat-transfer fluid circulating in the heat exchanger during daytime hours.
 Michel discloses a method of recovering water from atmospheric air using a a water-adsorbent material (Abstract). Michel teaches that by adsorbing water at night, relatively cool, humid air can be used, while desorbing during the daytime allows for the use of warmer, drier air (claim 5; col. 4, lines 54-66; col. 5, lines 6-12).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Becze in view of Athalye by realizing a cyclic process wherein air comprising humidity is circulated in said first heat exchanger during night-time hours, and heating the first heat-transfer fluid circulating in the heat exchanger during daytime hours as taught by Michel because such a cycle allows an adsorption phase to use relatively cool, humid air and a desorbing phase to use warmer, drier air (Michel, claim 5).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Becze in view of Athalye as applied to claim 13 above, and further in view of Aamodt et al. (US 2013/0183749 A1, hereinafter “Aamodt”).
Becze in view of Athalye does not explicitly disclose using said water produced in aeroponic greenhouses.
Aamodt discloses system comprising a reservoir for holding water extracted from the ambient environment and condensed therefrom ([0096]). Aamodt teaches that the system may be used in combination with aeroponic systems ([0178]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of Becze in view of Athalye by using said water produced in aeroponic greenhouses as taught by Aamodt because systems that extract water from the ambient environment may be used in combination with aeroponic systems (Aamodt, [0096], [0178]). 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 3-5 and 7-9.
The concept of an apparatus for producing water from ambient humidity comprising a heat exchanger comprising a desiccant for ambient humidity, and a solar thermal panel for giving up heat to said heat exchanger, wherein said solar thermal panel is a concentrated solar thermal panel;
wherein said heat exchanger further comprises an inlet opening, an outlet opening, a forward direction of an airflow being defined between said inlet opening and said outlet opening, a plurality of desiccating zones arranged in succession in said forward direction of said airflow and comprising respective desiccating elements, the desiccating elements of a desiccating zone being arranged staggered with respect to the desiccating elements of the desiccating zones adjacent thereto, so as to divert the airflow comprising ambient humidity with respect to said forward direction (claim 3); or
further comprising a first heat exchanger and a second heat exchanger, an ejector that is fluid-dynamically connected between and to said first and second heat exchangers such that, whilst the first heat exchanger or the second heat exchanger produces aqueous vapor, this aqueous vapor passes inside a main duct of said ejector in the form of a motor flow and producing a depression in said second or first heat exchanger, respectively (claim 5); or
wherein the heat exchanger comprises an inlet opening, an outlet opening, a forward direction of an airflow being defined between said inlet opening and said outlet opening, a plurality of desiccating zones that are arranged in succession in said forward direction of said airflow and comprise respective desiccating elements, the desiccating elements of a desiccating zone being arranged staggered with respect to the desiccating elements of the desiccating zones adjacent thereto, so as to divert the airflow comprising ambient humidity with respect to said forward direction (claim 7) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Al-Hadhrami (US 2011/0138832 A1), which discloses a distilled water recovery system for recovering water from a desiccant used to dry ambient air (Abstract) (i.e., an apparatus for producing water from ambient humidity) comprising a desiccant regeneration system 20 comprising a heat exchanger (Figs. 1, 2A) comprising heated trays 202 holding desiccant and having a heated oil tube 200 ([0020]) containing oil heated by solar parabolic troughs 13 ([0018]), wherein the desiccant is for removing water from air ([0018]). However, Al-Hadhrami does not suggest a heat exchanger of the claimed configuration (claims 3, 5, 7).
Other close prior art, Becze et al. (US 2013/0319022 A1), discloses a system for recovering water from ambient air ([0002]) comprising (Fig. 1) a housing 12 defining a chamber ([0048]) comprising heat exchanger assemblies 16 ([0049]) and a desiccant stack 14 holding desiccant media material ([0048]) for taking up water vapor in an airstream ([0011]), and a heat source 40 that may be a solar collector ([0053]) for heating a heating fluid 42 in a heating line 44 ([0043]) that heats a heat distribution element 78 below the desiccant stack 14 ([0096]). However, Becze does not suggest a heat exchanger of the claimed configuration (claims 3, 5, 7).
Botich (US 5,429,665) teaches a gas drying device 30 using a desiccant 38 in two chambers 36 to carry out simultaneous drying and regeneration (Abstract; Fig. 2; col. 4, lines 30-34)), and Vertriest (US 2003/0163929 A1) teaches an adsorption dryer 6 (Abstract) comprising a means for lowering a pressure in a separation compartment ([0008]), the means being an ejector 30 ([0015], [0034]) for directing humid warm gas from regeneration to a cooler 4 to condense moisture ([0038]). However, neither Al-Hadhrami nor Becze would have been obviously modified to provide these features (claim 5), and doing so would have required extensive redesign.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configurations.
Claims 3-5 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arno et al. (US 2005/0247201 A1) discloses drying equipment for removing moisture from air ([0003]) comprising silica gel beads ([0011]) in a casing of non-woven fabric ([0026]).
Vetrovec et al. (US 2005/0044862 A1) discloses a system and method for extracting water from ambient air based on an adsorption-desorption condensation cycle (Abstract) wherein adsorption occurs during nighttime conditions and desorption occurs during daytime conditions ([0089], [0090]).
Zillmer et al. (US 2010/0170500 A1) teaches that a desiccant comprising silica gel can be restored by heating to approximately between 120° C and 150° C ([0017]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman, whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772